OPINION OF THE COURT
Per Curiam.
Respondent Graham Roderick Taylor was admitted to the practice of law in the State of New York by the First Judicial Department on June 20, 1979. He resides in California where he is also admitted to the bar.
On January 24, 2008, respondent was convicted, upon a guilty plea, in the United States District Court for the District of Utah, of conspiracy to defraud the United States in violation of 18 USC § 371, a felony under the United States Code, for his participation in a tax fraud scheme extending from 1997 to 2003, in which he devised, marketed, and implemented a tax shelter in aiding two clients to evade income taxes. On October 29, 2009, respondent was sentenced to three years’ probation and a $125,000 fine.
The Disciplinary Committee seeks an order accepting respondent’s affidavit of resignation from the practice of law pursuant to 22 NYCRR 603.11 and striking his name from the roll of attorneys.* Respondent has fully complied with the requirements of section 603.11. Specifically, he acknowledges that he is the subject of an investigation by the Disciplinary Committee into allegations of professional misconduct arising from his federal conviction, he could not successfully defend himself on the merits against any charges predicated upon those allegations, he submits his resignation freely, voluntarily and without coercion or duress, and he is fully aware of the implications of submitting his resignation.
This Court has previously accepted resignations of attorneys who have pleaded guilty to federal felonies (see e.g. Matter of Palazzolo, 38 AD3d 66 [2007] [resignation accepted of attorney who pleaded guilty to conspiracy to commit securities fraud]; Matter of Bolan, 28 AD3d 172 [2006] [resignation accepted of attorney who pleaded guilty to misprision of a felony]; Matter of Percy, 14 AD3d 26 [2004] [resignation accepted of attorney who pleaded guilty to conspiracy to defraud the United States]).
Accordingly, the petition should be granted pursuant to 22 NYCRR 603.11 and respondent’s name stricken from the roll of attorneys in New York, effective nunc pro tunc to December 12, 2009.
*152Tom, J.E, Friedman, Nardelli, Acosta and Abdus-Salaam, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to December 12, 2009.

 Respondent, who is proceeding pro se, has submitted an application to resign from the California bar, which is currently pending.